DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 09/07/2021. Please note Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a foveal region… having a first predetermined geometry and second predetermined dimensions” and “a non-foveal region… having a second predetermined geometry and second predetermined dimensions”. It’s unclear whether the claim means the foveal and non-foveal region have exactly the same dimensions. If so, it is unclear how the foveal and non-foveal region could have the same dimensions. Claim 7, 14 and 15 recites similar features and are therefore rejected. Claims 2-6 and 8-11, dependent from claims 1 and 7 respectively, are therefore rejected.
Claim 12 recites “a user” multiple times. It’s unclear whether they are referring to a same user. Claim 12 recites “the saccade” which lacks antecedent basis. The claim fails to define “a saccade”. Claims 13-15, dependent from claim 12, are therefore rejected.
Claim 14 recites “the first direction” which lacks antecedent basis. Unlike claim 1, 7 and 15, the claim 14 (and its parent claim) fails to define “a first direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20190012824 A1).
Regarding Claim 12, Sun discloses a method of redirecting motion of a user comprising: 
a) determining a requirement to redirect the motion of the user from a current direction to a target direction ([0027] “In an embodiment, to redirect a user's walking direction, a rotation centered on the user's current position in virtual space is applied to the virtual scene during a visual suppression event. In an embodiment, redirection may be used to avoid static and/or dynamic obstacles.”); 
b) determining an occurrence of an event with respect to an eye of a user ([0025] “At step 110, a visual suppression event is detected when a user's eyes move relative to their head, while viewing a virtual scene displayed on a display device.”); 
d) upon determination of a minor saccade executing a next step of a first process which redirects the motion of the user from the current direction to the target direction in a number of steps ([0032] “A directional manipulation is applied to the virtual scene (i.e., a camera position is rotated relative to the user's position in the virtual scene) when visual suppression events 144 and 146 are detected… A redirection rotational value by which the camera is rotated may be fixed, computed, or programmed. In an embodiment, the camera rotation may be increased linearly for longer visual suppression events.” [0066] “Path planning and correction is performed in lines 11 through 14 by first determining α, the deviation from the preplanned path and computing Δ.sub.θ, the rotational difference between the user's current direction and the direction of the preplanned path. A rotational adjustment value λ is determined (at line 15) based on a comparison between the signs of the change in head rotation and the rotational difference. The rotational adjustment value is used to compute the maximum head-rotation-based redirection angle Γ.sub.H and update Δ.sub.θ (in lines 16 and 17) to compute a modified virtual camera orientation in line 18.”); 
e) upon determination of a major saccade or a blink executing a second process which redirects the motion of the user from the current direction to the target direction in a single step (Fig. 2E and [0066]. See Line 17 of Fig. 2E, if Γ.sub.G + Γ.sub.G < Δ.sub.θ, which means the saccade is less significant when compared to the rotational difference, this situation can be interpreted as a “minor saccade”; if Γ.sub.G + Γ.sub.G > Δ.sub.θ, which means the saccade is large when compared to the rotational difference, this situation can be interpreted as a “major saccade”); 
f) repeating steps (b) to (f) until motion of the user has been redirected to the target direction (See Fig. 2E, the redirecting function is executed at least once in every frame period. [0064] “Redirection and dynamic path planning are performed before each frame.”).
Sun does not expressly teach the step c) determining whether the saccade is a minor saccade, a major saccade, or a blink. However, the algorithm Δ.sub.θ = sgn(Δ.sub.θ) * min(Γ.sub.G + Γ.sub.G, Δ.sub.θ) in line 17 of Fig. 2E of Sun is equivalent to a conditional structure like if x <= y, θ = x; if x > y, θ = y. Such a conditional statement can be interpreted as determining whether the saccade is a minor saccade, a major saccade, or a blink, or at least render this determination step obvious.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Sun with the feature of determining whether the saccade is a minor saccade, a major saccade, or a blink (instead of using the θ = min(x, y) algorithm). The conditional structure and the minimization algorithm are logically equivalent. The approach being implemented is a designer’s choice.
Regarding Claim 13, Sun discloses the method according to claim 12, wherein in the second process a current image rendered to the user relating to a field of view from a current location in the current direction is replaced with a new image which is rendered to the user relating to a new field of view from the current location in the target direction ([0027] “At step 120, an orientation of the virtual scene relative to the user is modified during the visual suppression event to direct the user to physically move along a planned path through a virtual environment corresponding to the virtual scene. For example, the orientation (translation and/or rotation) of the virtual scene may be modified to redirect the user to a desired path that ensures the user does not collide with obstacles in the physical environment and is directed towards waypoints in the virtual environment. In an embodiment, to redirect a user's walking direction, a rotation centered on the user's current position in virtual space is applied to the virtual scene during a visual suppression event.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Connor (US 20210373657 A1) -- This reference discloses using foveated rendering techniques together with saccade detection techniques.
Pohl (US 20180165881 A1) – This reference discloses redirecting motion of a user during user saccadic movements of user’s eyes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613